 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER JOSHUA HOWIE,                         No. 2:18-cv-03146-JAM-KJN
12                        Plaintiff,
13           v.                                         ORDER
14    NEVADA COUNTY, et al.,
15                        Defendants.
16

17          An informal telephonic conference was held on May 6, 2019, at 2:00 p.m., before the

18   undersigned. Appearing telephonically were Patrick Dwyer on behalf of plaintiff; John

19   Whitefleet on behalf of defendants Nevada County, Nevada County Sheriff’s Department, Keith

20   Royal, and Jennifer McCormack; Jonathan Paul on behalf of defendant Adam Grizzell; Jerome

21   Varanini on behalf of defendants Correctional Medical Group Companies, Inc., Jordan Dean, and

22   Laurie Adams; Jemma Parker Saunders on behalf of defendant Jessica Limme; and Andrew

23   Caulfield on behalf of defendant John Hererra. After considering the parties’ representations and

24   oral arguments during the conference, the court finds as follows.

25          IT IS HEREBY ORDERED that:

26          1. The deposition of Paul R. Gregory, M.D. shall take place as previously noticed, in

27                Carmichael, California on May 13, 2019, at 3:00 p.m., for one hour.

28          2. The deposition shall be for informational purposes only, in further of settlement. The
                                                       1
 1            deposition shall not be used for any future evidentiary purposes, including

 2            impeachment. If the case does not settle, Dr. Gregory may be deposed again as part of

 3            the parties’ formal discovery efforts.

 4         3. The parties shall share the costs of Dr. Gregory’s May 13, 2019 deposition, with

 5            plaintiff to pay one-half and defendants collectively to pay one-half.

 6         IT IS SO ORDERED.

 7   Dated: May 7, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
